               Case 1:21-mc-00107-STV Document 2 Filed 04/22/21 USDC Colorado Page 1 of 2


AO 109 (Rev. 1/13) Warrant to Seize Property Subject to Forfeiture


                                             UNITED STATES DISTRICT COURT
                                                                            for the
                                                                   District
                                                             __________     of Colorado
                                                                         District of __________

                   In the Matter of the Seizure of                             )
             (Briefly describe the property to be seized)                      )
           All funds, items of value, and cryptocurrency in                    )      Case No.21-mc-107-STV
          Coinbase account 5e8cc2819c6bfb1dcd7d7999 in
                                                                               )
                the name of elizayoakum@hotmail.com
                                                                               )

                                 WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE

To: Any authorized law enforcement officer

      An application by a federal law enforcement officer or an attorney for the government requests that certain property
located in the                Northern                District of                  California                  be seized as being
subject to forfeiture to the United States of America. The property is described as follows:
  All funds and cryptocurrency in the Coinbase account 5e8cc2819c6bfb1dcd7d7999 in the name of
  elizayoakum@hotmail.com, and any and all items of value in Coinbase’s custody traceable to the transactions between
  March 30, 2021 and April 7, 2021, totaling $102,500, set forth in Attachment A




    I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

    YOU ARE COMMANDED to execute this warrant and seize the property on or before                                  May 6, 2021
                                                                                                                        (not to exceed 14 days)
     ux   in the daytime 6:00 a.m. to 10:00 p.m.                u at any time in the day or night because good cause has been established.

   Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

   An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
and the officer executing the warrant must promptly return this warrant and a copy of the inventory to
                     U.S. Magistrate Judge                      .
                       (United States Magistrate Judge)


    u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
    u for           days (not to exceed 30)         u until, the facts justifying, the later specific date of                    .



Date and time issued:                4/22/2021, 3:32 p.m.
                                                                                                        Judge’s signature


City and state:          Denver, Colorado                                                  Scott T. Varholak, U.S. Magistrate Judge
                                                                                                      Printed name and title
               Case 1:21-mc-00107-STV Document 2 Filed 04/22/21 USDC Colorado Page 2 of 2


AO 109 (Rev. 1/13) Warrant to Seize Property Subject to Forfeiture (Page 2)

                                                                                 Return
Case No.:                                        Date and time warrant executed:               Copy of warrant and inventory left with:


Inventory made in the presence of:


Inventory of the property taken:




                                                                               Certification


   I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:
                                                                                                     Executing officer’s signature



                                                                                                        Printed name and title
